UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Capital appreciation Net asset value December 31, 2010 Class IA: $13.90 Class IB: $13.78 Total return at net asset value Russell 2000 (as of 12/31/10) Class IA shares* Class IB shares* Value Index 1 year 26.31% 25.98% 24.50% 5 years 4.13 2.87 18.87 Annualized 0.81 0.57 3.52 10 years 105.86 100.79 124.40 Annualized 7.49 7.22 8.42 Life 165.44 158.28 175.52 Annualized 8.73 8.47 9.08 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1999. Russell 2000 Value Index is an unmanaged index of those companies in the small-cap Russell 2000 Index chosen for their value orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Small Cap Value Fund 1 Report from your funds manager How did the fund perform for the year ended December 31, 2010? For the period, Putnam VT Small Cap Value Funds class IA shares returned 26.31% at net asset value, thanks to strong stock selection across a variety of sectors. Small- and mid-cap stocks outperformed their large-cap counterparts, providing a generally supportive backdrop for the funds investment strategy. From a sector perspective, what drove the funds results during the annual period? Solid stock picks in technology, capital goods, health care, energy, and consumer cyclicals, and favorable overall positioning in financials accounted for the funds positive performance. Which investments contributed the most? Cirrus Logic, which develops integrated circuits for a wide variety of applications, was the top individual contributor to the funds performance. Apple was one of Cirruss major customers, and the success of Apples iPhone and iPad products helped propel Cirruss earnings and stock price. We sold Cirrus for a profit during the period. Atmel, a developer of semiconductor integrated circuits, was another leading contributor. Under new management, the company sold off underperforming divisions and reinvested the proceeds to become the market-share leader in touch-screen microchip technology. MIPS Technologies also aided results. The company provides processor architectures and related intellectual property for a variety of consumer devices and business equipment. Its stock was undervalued and received a major boost from the companys success in acquiring new customers for its processor intellectual property. We sold our position in MIPS before period-end. Our investment in Questcor Pharmaceuticals also proved advantageous. Questcor develops prescription pharmaceuticals to treat rare central nervous system and inflammatory disorders. The company received an updated approval from the Food and Drug Administration for its drug Acthar, which has been on the market for many years. Acthar has proven effective for treating infantile spasms, but receiving this updated approval allowed the company to more effectively market Acthar for treatment of multiple sclerosis. Which holdings didnt work out as well? Among the primary detractors was our investment in direct-access brokerage firm TradeStation Group. TradeStation typically carries a significant amount of cash on its balance sheet. Given the low-interest-rate environment throughout the period, this cash stake dampened the companys earnings. In addition, TradeStations trading volume did not rebound to the extent that investors believed it would, further depressing its stock. Telecommunication Systems was another detractor. The company creates software for wireless carriers to enable location-based services, such as GPS. Concerns about reduced government spending for defense-related information technology weighed on the entire industry group, and renegotiated pricing for location-based services hurt Telecommunication Systems specifically. Lastly, Gibraltar Industries, which makes steel building products for commercial and residential applications, also disappointed. The company divested one of its business units, but failed to effectively redeploy the capital that resulted from this transaction. We sold our position during the period. What is your outlook for small-cap value stocks, and how do you plan to position the fund? In our view, the market rally that kicked off in early September is likely to last into 2011, and thus we continue to recommend a pro-risk stance for equity investors. While market direction is notoriously difficult to predict over short periods, medium-term gains would be highly consistent with a robust corporate sector, policy stimulus, and falling unemployment. This last factor is especially important to the rallys longevity. It would be unusual for equities to peak while unemployment is declining, and stagnation or reversal on this front would pose a distinct threat to continued equity-market appreciation. During most of 2010, companies that were positioned to exploit the relative overvaluation of bonds versus stocks  firms with strong cash flow and low borrowing costs  generally outperformed. The valuation anomaly between stocks and bonds faded somewhat in December amid a spike in bond yields and robust returns of equities. Of course, companies with solid cash flows and access to cheap credit historically have been attractive investments, and generally outperformed even in 2010s closing months. Nevertheless, the case for special emphasis on these stocks, and for strategies such as quantitative ranking systems that tend to favor them, has weakened somewhat. We believe this shift in market psychology favors our approach to fundamental, bottom-up stock picking. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Current and future portfolio holdings are subject to risk. 2 Putnam VT Small Cap V alue Fund Your funds manager Portfolio Manager Eric Harthun is a CFA charterholder. He joined Putnam in 2000 and has been in the investment industry since 1994. Your funds manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Small Cap Value Fund 3 Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.79 $6.22 $4.23 $5.50 Ending value (after expenses) $1,288.20 $1,285.50 $1,021.02 $1,019.76 Annualized expense ratio 0.83% 1.08% 0.83% 1.08% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Small Cap V alue Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Small Cap Value Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Small Cap Value Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, broker and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2011 Putnam VT Small Cap V alue Fund 5 The funds portfolio 12/31/10 COMMON STOCKS (97.3%)* Shares Value Aerospace and defense (0.3%) Innovative Solutions & Support, Inc.  150,731 $854,645 Airlines (1.0%) Hawaiian Holdings, Inc.  115,939 908,962 SkyWest, Inc. 126,180 1,970,932 Banking (12.9%) Bancorp, Inc.  281,265 2,860,465 Berkshire Hills Bancorp, Inc. 26,761 591,418 Bond Street Holdings, LLC 144A Class A  F 30,129 617,645 Brookline Bancorp, Inc. 137,500 1,491,875 Capitol Federal Financial, Inc. 27,376 326,048 Columbia Banking Systems, Inc. S 72,899 1,535,253 Danvers Bancorp, Inc. 74,510 1,316,592 ESSA Bancorp, Inc. 92,375 1,221,198 First Citizens BancShares, Inc. Class A 9,148 1,729,429 First Financial Bancorp 105,180 1,943,726 First Midwest Bancorp, Inc. 89,653 1,032,803 First of Long Island Corp. (The) 66,590 1,925,117 First Republic Bank  33,950 988,624 Lakeland Financial Corp. 52,500 1,126,650 Metro Bancorp, Inc.  165,311 1,820,074 Oritani Financial Corp. 154,358 1,889,342 PacWest Bancorp 96,590 2,065,094 Popular, Inc. (Puerto Rico)  395,500 1,241,870 Provident Financial Services, Inc. 87,200 1,319,336 Provident New York Bancorp 134,600 1,411,954 SVB Financial Group  32,795 1,739,775 Trustmark Corp. S 84,339 2,094,981 United Financial Bancorp, Inc. 97,688 1,491,696 Walker & Dunlop, Inc.  154,694 1,560,862 Washington Federal, Inc. 58,460 989,143 Beverage (0.6%) Cott Corp. (Canada)  197,100 1,775,871 Biotechnology (0.2%) Viropharma, Inc.  31,121 539,016 Broadcasting (0.2%) UniTek Global Services, Inc.  63,620 624,748 Capital goods (1.3%) Commercial Vehicle Group, Inc.  140,700 2,286,375 Stoneridge, Inc.  102,170 1,613,264 Chemicals (3.9%) A. Schulman, Inc. 65,005 1,487,964 Innophos Holdings, Inc. 58,300 2,103,464 Koppers Holdings, Inc. 42,400 1,517,072 OM Group, Inc.  48,700 1,875,437 Omnova Solutions, Inc.  195,600 1,635,216 PolyOne Corp.  70,400 879,296 RPM International, Inc. 68,239 1,508,082 Coal (0.8%) James River Coal Co.  S 72,941 1,847,596 Penn Virginia Corp. 36,243 609,607 COMMON STOCKS (97.3%)* cont. Shares Value Commercial and consumer services (2.7%) Aarons, Inc. S 105,900 $2,159,301 Alliance Data Systems Corp.  S 23,998 1,704,578 Deluxe Corp. 112,400 2,587,448 Ennis Inc. 76,100 1,301,310 Communications equipment (1.6%) Ceragon Networks, Ltd. (Israel)  150,319 1,981,204 Netgear, Inc.  42,100 1,417,928 Powerwave Technologies, Inc.  S 493,281 1,252,934 Components (0.8%) Oplink Communications, Inc.  116,942 2,159,919 Computers (2.6%) Quantum Corp.  542,900 2,019,588 SMART Modular Technologies (WWH), Inc.  252,993 1,457,240 Smith Micro Software, Inc.  154,200 2,427,108 TeleCommunication Systems, Inc. Class A  336,400 1,570,988 Construction (1.0%) NCI Building Systems, Inc.  75,619 1,057,910 Tutor Perini Corp. 81,700 1,749,197 Consumer goods (0.5%) Newell Rubbermaid, Inc. 72,988 1,326,922 Consumer services (0.8%) Geo Group, Inc. (The)  40,381 995,795 Stamps.com, Inc. 91,246 1,209,010 Distribution (1.1%) Core-Mark Holding Co., Inc.  S 37,700 1,341,743 Spartan Stores, Inc. 107,359 1,819,735 Electric utilities (4.6%) Avista Corp. 122,231 2,752,642 CMS Energy Corp. 110,600 2,057,160 Great Plains Energy, Inc. 95,475 1,851,260 UIL Holdings Corp. 79,238 2,373,970 UniSource Energy Corp. 106,834 3,828,931 Electronics (2.2%) EnerSys  50,286 1,615,186 Multi-Fineline Electronix, Inc.  76,200 2,018,538 TTM Technologies, Inc.  166,054 2,475,865 Energy (oil field) (0.9%) Helix Energy Solutions Group, Inc.  S 75,400 915,356 Tidewater, Inc. 32,195 1,733,379 Engineering and construction (0.7%) EMCOR Group, Inc.  64,100 1,857,618 Financial (1.3%) Horizon Technology Finance Corp. 109,200 1,577,940 NewStar Financial, Inc.  191,400 2,023,098 Food (1.4%) Ruddick Corp. 34,793 1,281,774 Sanderson Farms, Inc. 31,000 1,213,650 Weiss Markets, Inc. 39,343 1,586,703 6 Putnam VT Small Cap V alue Fund COMMON STOCKS (97.3%)* cont. Shares Value Forest products and packaging (1.9%) Buckeye Technologies, Inc. 126,600 $2,659,866 Louisiana-Pacific Corp.  119,725 1,132,599 Universal Forest Products, Inc. 40,192 1,563,469 Health-care services (3.7%) Addus HomeCare Corp.  129,557 529,888 AmSurg Corp.  74,400 1,558,680 Ensign Group, Inc. (The) 60,600 1,507,122 Health Management Associates, Inc. Class A  211,618 2,018,836 ISTA Pharmaceuticals, Inc.  240,500 1,233,765 Providence Service Corp. (The)  109,900 1,766,093 Triple-S Management Corp. Class B (Puerto Rico)  90,200 1,721,016 Homebuilding (0.5%) M/I Homes, Inc.  83,244 1,280,293 Insurance (6.9%) Allied World Assurance Company Holdings, Ltd. 44,700 2,656,968 American Equity Investment Life Holding Co. S 141,876 1,780,544 Arch Capital Group, Ltd.  25,646 2,258,130 Assured Guaranty, Ltd. (Bermuda) 55,795 987,572 Employers Holdings, Inc. 92,811 1,622,336 Hanover Insurance Group, Inc. (The) 62,390 2,914,861 HCC Insurance Holdings, Inc. 71,693 2,074,795 Horace Mann Educators Corp. 76,616 1,382,153 Infinity Property & Casualty Corp. 37,343 2,307,797 Reinsurance Group of America, Inc. Class A 29,195 1,568,063 Investment banking/Brokerage (2.8%) Cowen Group, Inc.  206,215 960,962 Duff & Phelps Corp. Class A 103,100 1,738,266 Gain Capital Holdings, Inc.  129,380 1,190,296 Investment Technology Group, Inc.  71,290 1,167,017 TradeStation Group, Inc.  223,526 1,508,801 Waddell & Reed Financial, Inc. Class A 34,643 1,222,551 Machinery (3.0%) Applied Industrial Technologies, Inc. 50,493 1,640,013 Cascade Corp. 32,629 1,542,699 DXP Enterprises, Inc.  74,239 1,781,736 H&E Equipment Services, Inc.  171,834 1,988,119 NACCO Industries, Inc. Class A 13,200 1,430,484 Manufacturing (1.4%) Exide Technologies  217,500 2,046,675 General Cable Corp.  54,400 1,908,896 Medical technology (1.8%) Cutera, Inc.  140,504 1,164,778 Palomar Medical Technologies, Inc.  81,051 1,151,735 Solta Medical, Inc.  241,366 736,166 Syneron Medical, Ltd. (Israel)  65,100 663,369 Vital Images, Inc.  97,725 1,366,196 Metals (0.6%) Horsehead Holding Corp.  121,472 1,583,995 Natural gas utilities (2.1%) Energen Corp. 52,493 2,533,312 Southwest Gas Corp. 94,431 3,462,785 COMMON STOCKS (97.3%)* cont. Shares Value Office equipment and supplies (0.5%) ACCO Brands Corp.  155,743 $1,326,930 Oil and gas (4.3%) Cabot Oil & Gas Corp. Class A 43,500 1,646,475 Petroquest Energy, Inc.  S 109,280 822,878 Pioneer Drilling Co.  206,896 1,822,754 Rex Energy Corp.  S 94,131 1,284,888 Rosetta Resources, Inc.  43,700 1,644,868 SM Energy Co. 48,301 2,846,378 Swift Energy Co.  51,000 1,996,650 Pharmaceuticals (0.6%) Questcor Pharmaceuticals, Inc.  S 121,700 1,792,641 Publishing (0.4%) McClatchy Co. (The) Class A  S 247,300 1,154,891 Railroads (0.6%) RailAmerica, Inc.  122,836 1,590,726 Real estate (5.7%) Apartment Investment & Management Co. Class A R 35,400 914,736 Campus Crest Communities, Inc.  R 82,606 1,158,136 Chimera Investment Corp. R 358,325 1,472,716 Colony Financial, Inc. R 89,804 1,797,876 Entertainment Properties Trust R 36,000 1,665,000 Essex Property Trust, Inc. R 6,298 719,358 Government Properties Income Trust R 55,000 1,473,450 LaSalle Hotel Properties R 51,793 1,367,335 MFA Financial, Inc. R 107,781 879,493 One Liberty Properties, Inc. R 60,888 1,016,830 PS Business Parks, Inc. R 30,500 1,699,460 Taubman Centers, Inc. R 22,546 1,138,122 Winthrop Realty Trust R 65,830 841,966 Restaurants (1.9%) Dennys Corp.  550,700 1,971,506 DineEquity, Inc.  24,900 1,229,562 Dominos Pizza, Inc.  132,860 2,119,117 Retail (6.3%) Charming Shoppes, Inc.  S 287,300 1,019,915 Collective Brands, Inc.  54,900 1,158,390 Dress Barn, Inc. 52,536 1,388,001 Express, Inc. S 119,769 2,251,657 Gordmans Stores, Inc.  109,838 1,840,885 Haverty Furniture Cos., Inc. 31,100 403,678 Iconix Brand Group, Inc.  75,585 1,459,546 K-Swiss, Inc. Class A  S 100,900 1,258,223 Kenneth Cole Productions, Inc. Class A  83,321 1,040,679 Lithia Motors, Inc. Class A 88,500 1,264,665 OfficeMax, Inc.  80,380 1,422,726 Pier 1 Imports, Inc.  S 69,046 724,983 Stage Stores, Inc. 84,335 1,462,369 Steven Madden, Ltd.  22,032 919,175 Schools (0.8%) Career Education Corp.  42,241 875,656 Grand Canyon Education, Inc.  S 32,000 626,880 Lincoln Educational Services Corp. 46,093 714,902 Putnam VT Small Cap Value Fund 7 COMMON STOCKS (97.3%)* cont. Shares Value Semiconductor (1.5%) Atmel Corp.  81,186 $1,000,212 Cymer, Inc.  29,622 1,335,064 Pericom Semiconductor Corp.  164,400 1,805,112 Shipping (0.4%) Scorpio Tankers, Inc. (Monaco)  107,375 1,085,561 Technology (0.6%) Electro Scientific Industries, Inc.  102,900 1,649,487 Technology services (1.6%) BancTec, Inc. 144A  F 152,299 456,897 CSG Systems International, Inc.  69,036 1,307,542 Web.com Group, Inc.  312,786 2,643,042 Telecommunications (1.5%) Cogent Communications Group, Inc.  157,300 2,224,222 NTELOS Holdings Corp. 105,336 2,006,651 Textiles (0.6%) Phillips-Van Heusen Corp. 28,443 1,792,193 Transportation (0.4%) Orion Marine Group, Inc.  89,800 1,041,680 Trucks and parts (1.5%) American Axle & Manufacturing Holdings, Inc.  133,400 1,715,524 ArvinMeritor, Inc.  119,400 2,450,086 Total common stocks (cost $214,493,539) INVESTMENT COMPANIES (1.3%)* Shares Value American Capital, Ltd.  197,800 $1,495,368 Hercules Technology Growth Capital, Inc. 209,675 2,172,233 Total investment companies (cost $3,283,132) SHORT-TERM INVESTMENTS (8.1%)* Shares Value Putnam Cash Collateral Pool, LLC 0.21% d 17,508,422 $17,508,422 Putnam Money Market Liquidity Fund 0.15% e 5,322,286 5,322,286 Total short-term investments (cost $22,830,708) Total investments (cost $240,607,379) Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $281,629,227.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 8 Putnam VT Small Cap V alue Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $20,753,567 $ $ Capital goods 24,443,064   Communication services 4,230,873   Consumer cyclicals 30,219,654   Consumer staples 20,088,826   Energy 17,170,829   Financials 82,799,953  617,645 Health care 17,749,301   Technology 30,136,957  456,897 Transportation 6,597,861   Utilities and power 18,860,060   Total common stocks  Investment companies 3,667,601   Short-term investments 5,322,286 17,508,422  Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 9 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including $16,902,533 of securities on loan (Note 1): Unaffiliated issuers (identified cost $217,776,671) $277,793,088 Affiliated issuers (identified cost $22,830,708) (Notes 1 and 5) 22,830,708 Dividends, interest and other receivables 391,509 Receivable for shares of the fund sold 75 Receivable for investments sold 212,524 Total assets Liabilities Payable to custodian 349,269 Payable for investments purchased 1,168,001 Payable for shares of the fund repurchased 167,142 Payable for compensation of Manager (Note 2) 149,534 Payable for investor servicing fees (Note 2) 15,209 Payable for custodian fees (Note 2) 6,895 Payable for Trustee compensation and expenses (Note 2) 84,507 Payable for administrative services (Note 2) 1,099 Payable for distribution fees (Note 2) 43,822 Collateral on securities loaned, at value (Note 1) 17,508,422 Other accrued expenses 104,777 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $276,522,242 Undistributed net investment income (Note 1) 1,342,732 Accumulated net realized loss on investments (56,252,164) Net unrealized appreciation of investments 60,016,417 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $73,837,870 Number of shares outstanding 5,311,473 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $13.90 Computation of net asset value Class IB Net assets $207,791,357 Number of shares outstanding 15,073,850 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $13.78 Statement of operations Year ended 12/31/10 Investment income Dividends (net of foreign tax of $1,340) $3,864,908 Interest (including interest income of $9,961 from investments in affiliated issuers) (Note 5) 9,979 Securities lending (including interest income of $9,647 from investments in affiliated issuers) (Note 1) 209,639 Total investment income Expenses Compensation of Manager (Note 2) 1,635,284 Investor servicing fees (Note 2) 255,315 Custodian fees (Note 2) 17,790 Trustee compensation and expenses (Note 2) 22,041 Administrative services (Note 2) 11,240 Distribution fees  Class IB (Note 2) 479,932 Other 174,116 Total expenses Expense reduction (Note 2) (44,832) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 43,100,727 Net unrealized appreciation of investments during the year 16,696,831 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 10 Putnam VT Small Cap V alue Fund Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase in net assets Operations: Net investment income $1,533,640 $1,281,691 Net realized gain (loss) on investments 43,100,727 (68,704,640) Net unrealized appreciation ofinvestments 16,696,831 132,117,418 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (344,782) (1,212,994) Class IB (596,201) (2,931,926) Decrease from capital share transactions (Note 4) (37,461,759) (28,700,612) Total increase in net assets Net assets: Beginning of year 258,700,771 226,851,834 End of year (including undistributed net investment income of $1,342,732 and $862,171, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Small Cap Value Fund 11 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/10 .09 2.81 (.06)  .82 .78 69.36 12/31/09 .07 2.56 (.19)  .96 e .75 e 92.61 12/31/08 .21 (6.31) (.34) (3.90) .92 e 1.63 e 57.69 12/31/07 .25 (2.85) (.19) (2.74) .87 e 1.11 e 58.64 12/31/06 .19 3.74 (.13) (2.42) .85 e .82 e 61.25 Class IB 12/31/10 .06 2.79 (.04)  1.07 .53 69.36 12/31/09 .04 2.55 (.15)  1.21 e .50 e 92.61 12/31/08 .18 (6.24) (.27) (3.90) 1.17 e 1.40 e 57.69 12/31/07 .18 (2.81) (.14) (2.74) 1.12 e .78 e 58.64 12/31/06 .14 3.70 (.08) (2.42) 1.10 e .59 e 61.25 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.02% 12/31/08 <0.01 12/31/07 <0.01 12/31/06 <0.01 The accompanying notes are an integral part of these financial statements. 12 Putnam VT Small Cap V alue Fund Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Small Cap Value Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by investing primarily in common stocks of small-capitalization companies with focus on value stocks. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. D) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $16,902,533 and the fund received cash collateral of $17,508,422. E) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. F) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Putnam VT Small Cap V alue Fund 13 G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $52,705,152 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2017. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions and nontaxable dividends. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $112,096 to decrease undistributed net investment income and a decrease to accumulated net realized losses of $112,096. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $65,327,875 Unrealized depreciation (8,858,470) Net unrealized appreciation 56,469,405 Undistributed ordinary income 1,342,732 Capital loss carryforward (52,705,152) Cost for federal income tax purposes $244,154,391 I) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 48.4% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.730% of the next $5 billion, 0.680% of the next $10 billion, 0.630% of the next $10 billion, 0.580% of the next $50 billion, 0.560% of the next $50 billion, 0.550% of the next $100 billion and 0.545% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Effective April 30, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $55 under the expense offset arrangements and by $44,777 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $174, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $173,707,777 and $209,678,453, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 14 Putnam VT Small Cap V alue Fund Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 319,552 $3,896,386 96,219 $846,968 700,965 $7,960,854 1,842,412 $15,253,779 Shares issued in connection with reinvestment of distributions 28,636 344,782 179,437 1,212,994 49,850 596,201 436,298 2,931,926 348,188 4,241,168 275,656 2,059,962 750,815 8,557,055 2,278,710 18,185,705 Shares repurchased (954,377) (11,155,946) (1,489,517) (12,507,061) (3,297,245) (39,104,036) (4,047,631) (36,439,218) Net decrease Note 5  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $9,961 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $82,891,785 and $84,242,836, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Small Cap V alue Fund 15 Federal tax information (Unaudited) The fund designated 100.00% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 16 Putnam VT Small Cap V alue Fund About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services Putnam VT Small Cap V alue Fund 17 Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 18 Putnam VT Small Cap V alue Fund This page intentionally left blank. Putnam VT Small Cap Value Fund 19 This page intentionally left blank. 20 Putnam VT Small Cap V alue Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Small Cap Value Fund 21 H321 This report has been prepared for the shareholders of Putnam VT Small Cap Value Fund. 265760 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $37,502 $ $2,193 $189* December 31, 2009 $36,613 $ $2,170 $316* * Includes fees of $189 and $316 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 280,602 and $561,766 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
